BUSSEY, Judge.
John Lester Randolph, hereinafter referred to as defendant, was charged, tried and convicted for the offense of Arson in the First Degree in the District Court of Oklahoma County, was sentenced to serve fifteen (IS) years in the State Penitentiary, the first seven and one-half years to be served in the penitentiary, and the remaining seven and one-half years to be suspended. From the judgment and sentence rendered against him, a timely appeal has been perfected to this Court.
This matter was set for oral argument on the 10th day of July, 1968, at which time oral argument was waived and the case submitted on the record, since no briefs had been filed.
We have carefully examined the record in the instant case, and are of the opinion that the evidence amply supports the verdict of the jury and that the trial court carefully and meticulously instructed the jury as to the law of the case. The record being otherwise free of errors which would justify a modification or reversal, the judgment and sentence rendered in the trial court is accordingly affirmed.
NIX, P. J., and BRETT, J., concur.